                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW MEXICO
                                   ROSWELL DIVISION

In re:                                                      Case No. 18-10339 JR
         GEORGE EDWARD JOSSELL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Tiffany M. Cornejo, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/14/2018.

         2) The plan was confirmed on 05/21/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/11/2019.

         5) The case was dismissed on 08/20/2019.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $178,934.64.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)


Case 18-10339-j13          Doc 52     Filed 09/10/19     Entered 09/10/19 10:44:00 Page 1 of 3
Receipts:

          Total paid by or on behalf of the debtor                      $14,681.00
          Less amount refunded to debtor                                     $0.00

NET RECEIPTS:                                                                                             $14,681.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                           $6,649.93
    Court Costs                                                                         $0.00
    Trustee Expenses & Compensation                                                 $1,311.93
    Other                                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                           $7,961.86

Attorney fees paid and disclosed by debtor:                          $5,000.00


Scheduled Creditors:
Creditor                                                Claim          Claim            Claim       Principal       Int.
Name                                          Class   Scheduled       Asserted         Allowed        Paid         Paid
Amerifinancial Solutions                  Unsecured          36.00            NA              NA            0.00        0.00
Amerifinancial Solutions                  Unsecured          37.00            NA              NA            0.00        0.00
Bandera Ranch Townhomes                   Unsecured           0.00            NA              NA            0.00        0.00
Cook County Treasurer                     Secured        3,076.95        1,554.10        1,554.10           0.00        0.00
Credit Union 1                            Secured       32,216.00      32,289.52        32,289.52           0.00        0.00
Deborah Jossell c/o The Law Office of Pau Priority       5,000.00        5,000.00        5,000.00      1,482.52      432.12
Dr. Aemon R. Techeria, MD, LLC            Unsecured          45.00            NA              NA            0.00        0.00
Hobbs Anesthesia Services                 Unsecured         300.00            NA              NA            0.00        0.00
ILLINOIS STUDENT ASSISTANCE COM Unsecured               18,065.00      17,988.42        17,988.42           0.00        0.00
Lisa Damico                               Unsecured      4,950.00             NA              NA            0.00        0.00
LVNV Funding LLC                          Unsecured      4,185.33        4,189.45        4,189.45           0.00        0.00
Midland Credit Management Inc.            Unsecured      8,934.00        9,241.38        9,241.38           0.00        0.00
Navient Solutions, Inc.                   Unsecured     19,784.00      20,139.95        20,139.95           0.00        0.00
NEW MEXICO TAXATION & REVENU Unsecured                         NA           59.00           59.00           0.00        0.00
NEW MEXICO TAXATION & REVENU Priority                          NA          404.73          404.73          17.92        0.00
Pecos Valley Of New Mexico LLC            Unsecured            NA        1,041.72        1,041.72           0.00        0.00
RETAIL MERCHANTS ASSOCIATES               Unsecured         192.00            NA              NA            0.00        0.00
Rush University Medical Center            Unsecured          76.00            NA              NA            0.00        0.00
SiriusXM Satellite Radio                  Unsecured           0.00            NA              NA            0.00        0.00
TD Retail Card Services                   Unsecured         150.00         150.27          150.27           0.00        0.00
The Law Office of Paul A Frigo, PLC       Priority      12,500.00      12,500.00        12,500.00      3,706.30    1,080.28




UST Form 101-13-FR-S (09/01/2009)


Case 18-10339-j13               Doc 52         Filed 09/10/19        Entered 09/10/19 10:44:00 Page 2 of 3
 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $32,289.52               $0.00             $0.00
       All Other Secured                                  $1,554.10               $0.00             $0.00
 TOTAL SECURED:                                          $33,843.62               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00             $0.00
        Domestic Support Ongoing                         $17,500.00          $5,188.82         $1,512.40
        All Other Priority                                  $404.73             $17.92             $0.00
 TOTAL PRIORITY:                                         $17,904.73          $5,206.74         $1,512.40

 GENERAL UNSECURED PAYMENTS:                             $52,810.19               $0.00             $0.00


Disbursements:

         Expenses of Administration                             $7,961.86
         Disbursements to Creditors                             $6,719.14

TOTAL DISBURSEMENTS :                                                                      $14,681.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 09/10/2019                             By:/s/ Tiffany M. Cornejo
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)


Case 18-10339-j13          Doc 52     Filed 09/10/19       Entered 09/10/19 10:44:00 Page 3 of 3
